Citation Nr: 0313752	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for presumed ocular 
histoplasmosis syndrome (POHS).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This case was remanded to the 
RO in July 1998 and February 1999.  In March 2000, the Board 
issued a decision denying the veteran's claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and the Court, in a 
March 2001 order, granted an unopposed motion by VA's 
Secretary to remand the case, and vacated and remanded the 
Board's March 2000 decision.

Thereafter, in a September 2001 decision, the Board again 
denied the veteran's claim.  The veteran appealed the 
September 2001 Board decision to the Court, and the Court in 
a November 2002 order granted a Joint Motion for Remand and 
to Stay Proceedings filed by the parties to the appeal, and 
vacated the Board's September 2001 decision and remanded the 
matter to the Board.

The issue on appeal has been characterized as entitlement to 
service connection for histoplasmosis with bilateral 
blindness.  It appears clear from the record, however, that 
service connection was sought for what is better described as 
POHS.  Accordingly, and for purposes of clarity, the Board 
has characterized the issue on appeal as set forth above.  
(The veteran's former representative recently argued that the 
veteran does not have histoplasmosis.  Nevertheless, the 
Board's jurisdiction is limited to the issue developed for 
appellate review, which contemplates service connection for 
histoplasmosis.  The former representative's presentation 
implies a claim of service connection for ocular disease 
other than histoplasmosis.  Such a claim is hereby referred 
to the RO for appropriate action.)

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of serious illness and 
financial hardship.  See 38 U.S.C.A. § 7107(a)(2)(B) (West 
2002).


REMAND

The Joint Motion for Remand concluded that the September 2001 
Board decision did not sufficiently explain how VA had 
provided adequate notice to the veteran of the information 
and evidence necessary to substantiate his claim pursuant to 
38 U.S.C.A. § 5103(a) (West 2002).  The Joint Motion for 
Remand also noted that VA had not adequately advised the 
veteran of what evidence VA would obtain for him and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  Since the veteran has not been provided with the 
notice to which he is entitled under 38 U.S.C.A. § 5103(a), 
and in light of DAV, the Board concludes that remand of the 
instant appeal is warranted in order to ensure that the 
veteran receives the notice and assistance to which he is 
entitled under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and the 
implementing regulations found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001). 

The Board also notes that the veteran, through his 
representative, recently submitted April and May 2003 
statements by J.S.T., M.D., which are supportive of his 
claim, as well as a June 2003 affidavit by E.W.L., Jr., M.D.  
Under the circumstances, the Board is of the opinion that 
another VA examination of the veteran would be helpful in the 
adjudication of the instant appeal. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the veteran should 
be afforded a VA examination by a 
board certified ophthalmologist, if 
available, to determine the nature, 
extent and etiology of the veteran's 
presumed ocular histoplasmosis 
syndrome (POHS).  All indicated 
tests should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
the veteran's POHS, the examiner 
should be requested to provide an 
opinion as to the most likely time 
period during which the infection 
leading to the veteran's POHS 
occurred:  before, during, or after 
his period of active military 
service.  The examiner should also 
provide an opinion as to the most 
likely time period during which the 
first manifestations of the 
veteran's POHS arose:  before, 
during or after his period of active 
military service.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
the examiner prior to the 
examination.  The examination report 
is to reflect whether a review of 
the claims file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the June 1999 supplemental 
statement of the case, and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

